 


Exhibit 10.30





LOAN AGREEMENT


BY AND BETWEEN


THE STATE OF NEW JERSEY,


ACTING BY AND THROUGH THE NEW JERSEY
DEPARTMENT OF ENVIRONMENTAL PROTECTION,


AND


MIDDLESEX WATER COMPANY










DATED AS OF NOVEMBER 1, 2006



--------------------------------------------------------------------------------




TABLE OF CONTENTS







 
Page
ARTICLE I
   
DEFINITIONS
   
SECTION 1.01. Definitions
2
   
ARTICLE II
   
REPRESENTATIONS AND COVENANTS OF BORROWER
   
SECTION 2.01. Representations of Borrower
6
SECTION 2.02. Particular Covenants of Borrower
9
   
ARTICLE III
   
LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS
   
SECTION 3.01. Loan; Loan Term
14
SECTION 3.02. Disbursement of Loan Proceeds
14
SECTION 3.03. Amounts Payable
15
SECTION 3.04. Unconditional Obligations
16
SECTION 3.05. Loan Agreement to Survive Loan
16
SECTION 3.06. Disclaimer of Warranties and Indemnification
16
SECTION 3.07. Option to Prepay Loan Repayments
17
SECTION 3.08. Priority of Loan and Trust Loan
17
SECTION 3.09. Approval of the New Jersey State Treasurer
18
   
ARTICLE IV
   
ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND
   
SECTION 4.01. Assignment and Transfer by State
19
SECTION 4.02. Assignment by Borrower
19
   
ARTICLE V
   
EVENTS OF DEFAULT AND REMEDIES
   
SECTION 5.01. Events of Default
20
SECTION 5.02. Notice of Default
21
SECTION 5.03. Remedies on Default
21
SECTION 5.04. Attorneys' Fees and Other Expenses
21
SECTION 5.05. Application of Moneys
21



-i-

--------------------------------------------------------------------------------

Table of Contents




SECTION 5.06. No Remedy Exclusive; Waiver; Notice
21
SECTION 5.07. Retention of State's Rights
22
   
ARTICLE VI
   
MISCELLANEOUS
   
SECTION 6.01. Notices
23
SECTION 6.02. Binding Effect
23
SECTION 6.03. Severability
23
SECTION 6.04. Amendments, Supplements and Modifications
23
SECTION 6.05. Execution in Counterparts
24
SECTION 6.06. Applicable Law and Regulations
24
SECTION 6.07. Consents and Approvals
24
SECTION 6.08. Captions
24
SECTION 6.09. Further Assurances
24



-ii-

--------------------------------------------------------------------------------

Table of Contents


NEW JERSEY ENVIRONMENTAL INFRASTRUCTURE FUND LOAN AGREEMENT


THIS LOAN AGREEMENT, made and entered into as of November 1, 2006, by and
between THE STATE OF NEW JERSEY, acting by and through the New Jersey Department
of Environmental Protection, and the Borrower (capitalized terms used in this
Loan Agreement shall have, unless the context otherwise requires, the meanings
ascribed thereto in Section 1.01 hereof);


WITNESSETH THAT:


WHEREAS, the Borrower has, in accordance with the Regulations, made timely
application to the State for a Loan to finance a portion of the Cost of the
Project;


WHEREAS, the State has approved the Borrower's application for a Loan from
Federal Funds, if and when received by and available to the State, and moneys
from repayments of loans previously made from such Federal Funds, in the amount
of the loan commitment set forth in Exhibit A-2 attached hereto and made a part
hereof to finance a portion of the Cost of the Project;


WHEREAS, the New Jersey State Legislature has approved an appropriations act
that authorizes an expenditure of said proceeds, Federal Funds or related moneys
to finance a portion of the Cost of the Project;


WHEREAS, the Borrower, in accordance with the Business Corporation Law and all
other applicable law, will issue a Borrower Bond to the State evidencing said
Loan at the Loan Closing; and


WHEREAS, in accordance with the New Jersey Environmental Infrastructure Trust
Act, P.L. 1985, c. 334, as amended, and the Regulations, the Borrower has been
awarded a Trust Loan for a portion of the Cost of the Project plus, if
applicable to the Borrower, capitalized interest on the Trust Loan, certain
costs of issuance and bond insurance premium related thereto.


NOW, THEREFORE, for and in consideration of the award of the Loan by the State,
the Borrower agrees to complete the Project and to perform under this Loan
Agreement in accordance with the conditions, covenants and procedures set forth
herein and attached hereto as part hereof, as follows:



--------------------------------------------------------------------------------

Table of Contents


ARTICLE I


DEFINITIONS


SECTION 1.01. Definitions. The following terms as used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the following
meanings:


"Administrative Fee" means an annual fee of up to one percent (1.0%) of the
initial principal amount of the Loan or such lesser amount, if any, as may be
authorized by any act of the New Jersey State Legislature and as the State may
approve from time to time.


"Authorized Officer" means, in the case of the Borrower, any person or persons
authorized pursuant to a resolution of the board of directors of the Borrower to
perform any act or execute any document relating to the Loan, the Borrower Bond
or this Loan Agreement.


"Borrower" means the corporation that is a party to and is described in Schedule
A to this Loan Agreement, and its successors and assigns.


"Borrower Bond" means the general obligation bond, note, debenture or other
evidence of indebtedness authorized, executed, attested and delivered by the
Borrower to the State and authenticated, if applicable, on behalf of the
Borrower to evidence the Loan, a specimen of which is attached hereto as Exhibit
D and made a part hereof.


"Borrowers" means any other Local Government Unit or Private Entity (as such
terms are defined in the Regulations) authorized to construct, operate and
maintain Environmental Infrastructure Facilities that have entered into Loan
Agreements with the State pursuant to which the State will make Loans to such
recipients from Federal Funds.


"Business Corporation Law" means the "New Jersey Business Corporation Act",
constituting Chapter 263 of the Pamphlet Laws of 1968 of the State (codified at
N.J.S.A. 14A:1-1 et seq.), as the same may from time to time be amended and
supplemented.


"Code" means the Internal Revenue Code of 1986, as the same may from time to
time be amended and supplemented, including any regulations promulgated
thereunder, any successor code thereto and any administrative or judicial
interpretations thereof.


"Cost" means those costs that are eligible, reasonable, necessary, allocable to
the Project and permitted by generally accepted accounting principles, including
Allowances and Building Costs (as defined in the Regulations), as shall be
determined on a project-specific basis in accordance with the Regulations as set
forth in Exhibit B hereto, as the same may be amended by subsequent eligible
costs as evidenced by a certificate of an authorized officer of the State.


“Department” means the New Jersey Department of Environmental Protection


"Environmental Infrastructure Facilities" means Water Supply Facilities (as such
term is defined in the Regulations).


-2-

--------------------------------------------------------------------------------

Table of Contents




"Environmental Infrastructure System" means the Environmental Infrastructure
Facilities of the Borrower, including the Project, described in Exhibit A-1
attached hereto and made a part hereof for which the Borrower is borrowing the
Loan under this Loan Agreement.


"Event of Default" means any occurrence or event specified in Section 5.01
hereof.


“Excess Project Funds” shall have the meaning set forth in Section 3.03A hereof.


"Federal Funds" means those funds awarded to the State pursuant to the Clean
Water Act (33 U.S.C. §1251 et seq.) or the Safe Drinking Water Act (42 U.S.C.
§300f et seq.), as the same may from time to time be amended and supplemented.


"Loan" means the loan made by the State to the Borrower to finance or refinance
a portion of the Cost of the Project pursuant to this Loan Agreement. For all
purposes of this Loan Agreement, the principal amount of the Loan at any time
shall be the amount of the loan commitment set forth in Exhibit A-2 attached
hereto and made a part hereof (such amount being also specified as the initial
aggregate principal amount of the Borrower Bond) less any amount of such
principal amount that has been repaid by the Borrower under this Loan Agreement
and less any adjustment made for low bid or final building costs pursuant to the
provisions of N.J.A.C. 7:22-3.26 and the appropriations act of the New Jersey
State Legislature authorizing the expenditure of moneys to finance a portion of
the Cost of the Project.


"Loan Agreement" means this Loan Agreement, including the Exhibits attached
hereto, as it may be supplemented, modified or amended from time to time in
accordance with the terms hereof.


"Loan Agreements" means any other loan agreements entered into by and between
the State and one or more of the Borrowers pursuant to which the State will make
Loans to such Borrowers from Federal Funds.


"Loan Closing" means the date upon which the Borrower shall deliver its Borrower
Bond, as previously authorized, executed, attested and, if applicable,
authenticated, to the State.


"Loan Repayments" means the sum of (i) the repayments of the principal amount of
the Loan payable by the Borrower pursuant to Section 3.03(a) of this Loan
Agreement and (ii) any late charges incurred hereunder, but shall not include
the Administrative Fee.


"Loan Term" means the term of this Loan Agreement provided in Sections 3.01 and
3.03 hereof and in Exhibit A-2 attached hereto and made a part hereof.


"Loans" means the loans made by the State to the Borrowers under the Loan
Agreements from Federal Funds.


"Master Program Trust Agreement" means that certain Master Program Trust
Agreement, dated as of November 1, 1995, by and among the Trust, the State,
United States


-3-

--------------------------------------------------------------------------------

Table of Contents


Trust Company of New York, as Master Program Trustee thereunder, The Bank of New
York (NJ), in several capacities thereunder, and First Fidelity Bank, N.A.
(predecessor to Wachovia Bank, National Association), in several capacities
thereunder, as supplemented by that certain Agreement of Resignation of Outgoing
Master Program Trustee, Appointment of Successor Master Program Trustee and
Acceptance Agreement, dated as of November 1, 2001, by and among United States
Trust Company of New York, as Outgoing Master Program Trustee, State Street Bank
and Trust Company, N.A. (predecessor to U.S. Bank Trust National Association),
as Successor Master Program Trustee, and the Trust, as the same may be amended
and supplemented from time to time in accordance with its terms.


"Prime Rate" means the prevailing commercial interest rate announced by the
Trustee from time to time in the State as its prime lending rate.


"Project" means the Environmental Infrastructure Facilities of the Borrower
described in Exhibit A-1 attached hereto and made a part hereof, which
constitutes a project for which the State is permitted to make a loan to the
Borrower pursuant to the Regulations, all or a portion of the Cost of which is
financed or refinanced by the State through the making of the Loan under this
Loan Agreement and which may be identified under either the Drinking Water or
Clean Water Project Lists with the Project Number specified in Exhibit A-1
attached hereto.


"Regulations" means the rules and regulations, as applicable, now or hereafter
promulgated under N.J.A.C. 7:22-3 et seq., 7:22-4 et seq., 7:22-5 et seq.,
7:22-9 et seq. and 7:22-10 et seq., as the same may from time to time be amended
and supplemented.


"State" means the State of New Jersey, acting, unless otherwise specifically
indicated, by and through the Department, and its successors and assigns.


"Trust" means the New Jersey Environmental Infrastructure Trust, a public body
corporate and politic with corporate succession duly created and validly
existing under and by virtue of P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1
et seq.).


"Trust Loan" means the loan made to the Borrower by the Trust pursuant to the
Trust Loan Agreement.


"Trust Loan Agreement" means the loan agreement by and between the Borrower and
the Trust dated as of November 1, 2006 to finance or refinance a portion of the
Cost of the Project.


"Trustee" means, initially, U.S. Bank National Association, the Trustee
appointed by the Trust and its successors as Trustee under the Bond Resolution,
as provided in Article X of the Bond Resolution.


(b) In addition to the capitalized terms defined in subsection (a) of this
Section 1.01, certain additional capitalized terms used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the meanings ascribed
to such additional capitalized terms in Schedule A attached hereto and made a
part hereof.


-4-

--------------------------------------------------------------------------------

Table of Contents




(c) Except as otherwise defined herein or where the context otherwise requires,
words importing the singular number shall include the plural number and vice
versa, and words importing persons shall include firms, associations,
corporations, agencies and districts. Words importing one gender shall include
the other gender.
 
 
 
 


-5-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE II


REPRESENTATIONS AND COVENANTS OF BORROWER


SECTION 2.01. Representations of Borrower. The Borrower represents for the
benefit of the State as follows:


(a) Organization and Authority.


(i) The Borrower is a corporation duly created and validly existing under and
pursuant to the Constitution and statutes of the State, including the Business
Corporation Law.


(ii) The acting officers of the Borrower who are contemporaneously herewith
performing or have previously performed any action contemplated in this Loan
Agreement either are or, at the time any such action was performed, were the
duly appointed or elected officers of such Borrower empowered by applicable New
Jersey law and, if applicable, authorized by resolution of the Borrower to
perform such actions. To the extent any such action was performed by an officer
no longer the duly acting officer of such Borrower, all such actions previously
taken by such officer are still in full force and effect.


(iii) The Borrower has full legal right and authority and all necessary licenses
and permits required as of the date hereof to own, operate and maintain its
Environmental Infrastructure System, to carry on its activities relating
thereto, to execute, attest and deliver this Loan Agreement and the Borrower
Bond, to authorize the authentication of the Borrower Bond, to sell the Borrower
Bond to the State, to undertake and complete the Project and to carry out and
consummate all transactions contemplated by this Loan Agreement.


(iv) The proceedings of the Borrower's board of directors approving this Loan
Agreement and the Borrower Bond, authorizing the execution, attestation and
delivery of this Loan Agreement and the Borrower Bond, authorizing the sale of
the Borrower Bond to the State, authorizing the authentication of the Borrower
Bond on behalf of the Borrower and authorizing the Borrower to undertake and
complete the Project, including, without limitation, the Borrower Bond
Resolution (collectively, the "Proceedings"), have been duly and lawfully
adopted in accordance with the Business Corporation Law and other applicable New
Jersey law at a meeting or meetings that were duly called and held in accordance
with the Borrower By-Laws and at which quorums were present and acting
throughout.


(v) By official action of the Borrower taken prior to or concurrent with the
execution and delivery hereof, including, without limitation, the Proceedings,
the Borrower has duly authorized, approved and consented to all necessary action
to be taken by the Borrower for: (A) the execution, attestation, delivery and
performance of this Loan Agreement and the transactions contemplated hereby; (B)
the issuance of the


-6-

--------------------------------------------------------------------------------

Table of Contents


Borrower Bond and the sale thereof to the State upon the terms set forth herein;
and (C) the execution, delivery and due performance of any and all other
certificates, agreements and instruments that may be required to be executed,
delivered and performed by the Borrower in order to carry out, give effect to
and consummate the transactions contemplated by this Loan Agreement.


(vi) This Loan Agreement and the Borrower Bond have each been duly authorized by
the Borrower and duly executed, attested and delivered by Authorized Officers of
the Borrower, and the Borrower Bond has been duly sold by the Borrower to the
State, duly authenticated by the trustee or paying agent, if applicable, under
the Borrower Bond Resolution and duly issued by the Borrower in accordance with
the terms of the Borrower Bond Resolution; and assuming that the State has all
the requisite power and authority to authorize, execute, attest and deliver, and
has duly authorized, executed, attested and delivered, this Loan Agreement, and
assuming further that this Loan Agreement is the legal, valid and binding
obligation of the State, enforceable against the State in accordance with its
terms, each of this Loan Agreement and the Borrower Bond constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its respective terms, except as the enforcement thereof may
be affected by bankruptcy, insolvency or other laws or the application by a
court of legal or equitable principles affecting creditors' rights; and the
information contained under "Description of Loan" in Exhibit A-2 attached hereto
and made a part hereof is true and accurate in all respects.


(b) Full Disclosure. There is no fact that the Borrower has not disclosed to the
State in writing on the Borrower's application for the Loan or otherwise that
materially adversely affects or (so far as the Borrower can now foresee) that
will materially adversely affect the properties, activities, prospects or
condition (financial or otherwise) of the Borrower or its Environmental
Infrastructure System, or the ability of the Borrower to make all Loan
Repayments or otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.


(c) Pending Litigation. There are no proceedings pending or, to the knowledge of
the Borrower, threatened against or affecting the Borrower in any court or
before any governmental authority or arbitration board or tribunal that, if
adversely determined, would materially adversely affect (i) the undertaking or
completion of the Project, (ii) the properties, activities, prospects or
condition (financial or otherwise) of the Borrower or its Environmental
Infrastructure System, (iii) the ability of the Borrower to make all Loan
Repayments, (iv) the authorization, execution, attestation or delivery of this
Loan Agreement or the Borrower Bond, (v) the issuance of the Borrower Bond and
the sale thereof to the State, (vi) the adoption of the Borrower Bond
Resolution, or (vii) the Borrower's ability otherwise to observe and perform its
duties, covenants, obligations and agreements under this Loan Agreement and the
Borrower Bond, which proceedings have not been previously disclosed in writing
to the State either in the Borrower's application for the Loan or otherwise.


(d) Compliance with Existing Laws and Agreements. (i) The authorization,
execution, attestation and delivery of this Loan Agreement and the Borrower Bond
by the


-7-

--------------------------------------------------------------------------------

Table of Contents


Borrower, (ii) the authentication of the Borrower Bond by the trustee or paying
agent under the Borrower Bond Resolution, as the case may be, and the sale of
the Borrower Bond to the State, (iii) the adoption of the Borrower Bond
Resolution, (iv) the observation and performance by the Borrower of its duties,
covenants, obligations and agreements hereunder and thereunder, (v) the
consummation of the transactions provided for in this Loan Agreement, the
Borrower Bond Resolution and the Borrower Bond, and (vi) the undertaking and
completion of the Project will not (A) other than the lien, charge or
encumbrance created hereby, by the Borrower Bond, by the Borrower Bond
Resolution and by any other outstanding debt obligations of the Borrower that
are at parity with the Borrower Bond as to lien on, and source and security for
payment thereon from, the revenues of the Borrower's Environmental
Infrastructure System, result in the creation or imposition of any lien, charge
or encumbrance upon any properties or assets of the Borrower pursuant to, (B)
result in any breach of any of the terms, conditions or provisions of, or (C)
constitute a default under, any existing resolution, outstanding debt or lease
obligation, trust agreement, indenture, mortgage, deed of trust, loan agreement
or other instrument to which the Borrower is a party or by which the Borrower,
its Environmental Infrastructure System or any of its properties or assets may
be bound, nor will such action result in any violation of the provisions of the
charter or other document pursuant to which the Borrower was established or any
laws, ordinances, injunctions, judgments, decrees, rules, regulations or
existing orders of any court or governmental or administrative agency, authority
or person to which the Borrower, its Environmental Infrastructure System or its
properties or operations is subject.


(e) No Defaults. No event has occurred and no condition exists that, upon the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, the issuance of the Borrower Bond and the sale thereof to the
State, the adoption of the Borrower Bond Resolution or the receipt of the amount
of the Loan, would constitute an Event of Default hereunder. The Borrower is not
in violation of, and has not received notice of any claimed violation of, any
term of any agreement or other instrument to which it is a party or by which it,
its Environmental Infrastructure System or its properties may be bound, which
violation would materially adversely affect the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System or the ability of the Borrower to make all
Loan Repayments, to pay all other amounts due hereunder or otherwise to observe
and perform its duties, covenants, obligations and agreements under this Loan
Agreement and the Borrower Bond.


(f) Governmental Consent. The Borrower has obtained all permits and approvals
required to date by any governmental body or officer for the authorization,
execution, attestation and delivery of this Loan Agreement and the Borrower
Bond, for the issuance of the Borrower Bond and the sale thereof to the State,
for the adoption of the Borrower Bond Resolution, for the making, observance and
performance by the Borrower of its duties, covenants, obligations and agreements
under this Loan Agreement and the Borrower Bond and for the undertaking or
completion of the Project and the financing or refinancing thereof, including,
but not limited to, if required, the approval by the New Jersey Board of Public
Utilities (the "BPU") of the issuance by the Borrower of the Borrower Bond to
the State and any other approvals required therefor by the BPU; and the Borrower
has complied with all applicable provisions of law requiring any notification,
declaration, filing or registration with any governmental body or officer in
connection with the making, observance and performance by the Borrower of its
duties,


-8-

--------------------------------------------------------------------------------

Table of Contents


covenants, obligations and agreements under this Loan Agreement and the Borrower
Bond or with the undertaking or completion of the Project and the financing or
refinancing thereof. No consent, approval or authorization of, or filing,
registration or qualification with, any governmental body or officer that has
not been obtained is required on the part of the Borrower as a condition to the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, the issuance of the Borrower Bond and the sale thereof to the
State, the undertaking or completion of the Project or the consummation of any
transaction herein contemplated.


(g) Compliance with Law. The Borrower:


(i) is in compliance with all laws, ordinances, governmental rules and
regulations to which it is subject, the failure to comply with which would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System; and


(ii) has obtained all licenses, permits, franchises or other governmental
authorizations presently necessary for the ownership of its properties or for
the conduct of its activities that, if not obtained, would materially adversely
affect (A) the ability of the Borrower to conduct its activities or to undertake
or complete the Project, (B) the ability of the Borrower to make the Loan
Repayments and to pay all other amounts due hereunder, or (C) the condition
(financial or otherwise) of the Borrower or its Environmental Infrastructure
System.


(h) Use of Proceeds. The Borrower will apply the proceeds of the Loan from the
State as described in Exhibit B attached hereto and made a part hereof (i) to
finance or refinance a portion of the Cost of the Borrower's Project; and (ii)
where applicable, to reimburse the Borrower for a portion of the Cost of the
Borrower's Project, which portion was paid or incurred in anticipation of
reimbursement by the State and is eligible for such reimbursement under and
pursuant to the Regulations, the Code and any other applicable law. All of such
costs constitute Costs for which the State is authorized to make Loans to the
Borrower pursuant to the Regulations.


SECTION 2.02. Particular Covenants of Borrower.


(a) Promise to Pay. The Borrower unconditionally promises, in accordance with
the terms of and to the extent provided in the Borrower Bond Resolution, to make
punctual payment of the principal of the Loan and the Borrower Bond and all
other amounts due under this Loan Agreement and the Borrower Bond according to
their respective terms.


(b) Performance Under Loan Agreement; Rates. The Borrower covenants and agrees
(i) to comply with all applicable State and federal laws, rules and regulations
in the performance of this Loan Agreement; (ii) to maintain its Environmental
Infrastructure System in good repair and operating condition; (iii) to cooperate
with the State in the observance and performance of


-9-

--------------------------------------------------------------------------------

Table of Contents


the respective duties, covenants, obligations and agreements of the Borrower and
the State under this Loan Agreement; and (iv) to establish, levy and collect
rents, rates and other charges for the products and services provided by its
Environmental Infrastructure System, which rents, rates and other charges shall
be at least sufficient to comply with all covenants pertaining thereto contained
in, and all other provisions of, any bond resolution, trust indenture or other
security agreement, if any, relating to any bonds, notes or other evidences of
indebtedness issued or to be issued by the Borrower, including without
limitation rents, rates and other charges, together with other available moneys,
sufficient to pay the principal of and Interest on the Borrower Bond, plus all
other amounts due hereunder.


(c) Revenue Obligation; No Prior Pledges. The Borrower shall not be required to
make payments under this Loan Agreement except from the revenues of its
Environmental Infrastructure System and from such other funds of such
Environmental Infrastructure System legally available therefor and from any
other sources pledged to such payment pursuant to subsection (a) of this Section
2.02. In no event shall the Borrower be required to make payments under this
Loan Agreement from any revenues or receipts not derived from its Environmental
Infrastructure System or pledged pursuant to subsection (a) of this Section
2.02. Except for (i) loan repayments required with respect to the Trust Loan,
(ii) the debt service on any future bonds or notes of the Borrower issued at
parity with the Borrower Bond under the Borrower Bond Resolution, and (iii) the
debt service on any bonds, notes or evidences of indebtedness of the Borrower at
parity with the Borrower Bond under the Borrower Bond Resolution and currently
outstanding or issued on the date hereof, the revenues derived by the Borrower
from its Environmental Infrastructure System, after the payment of all costs of
operating and maintaining the Environmental Infrastructure System, are and will
be free and clear of any pledge, lien, charge or encumbrance thereon or with
respect thereto prior to, or of equal rank with, the obligation of the Borrower
to make Loan Repayments under this Loan Agreement and the Borrower Bond, and all
corporate or other action on the part of the Borrower to that end has been and
will be duly and validly taken.


(d) Completion of Project and Provision of Moneys Therefor. The Borrower
covenants and agrees (i) to exercise its best efforts in accordance with prudent
environmental infrastructure utility practice to complete the Project and to
accomplish such completion on or before the estimated Project completion date
set forth in Exhibit G hereto and made a part hereof; (ii) to comply with the
terms and provisions contained in Exhibit G hereto; and (iii) to provide from
its own fiscal resources all moneys, in excess of the total amount of loan
proceeds it receives under the Loan and Trust Loan, required to complete the
Project.


(e) See Section 2.02(e) as set forth in Schedule A attached hereto, made a part
hereof and incorporated in this Section 2.02(e) by reference as if set forth in
full herein.


(f) Reserved.


(g) Operation and Maintenance of Environmental Infrastructure System. The
Borrower covenants and agrees that it shall, in accordance with prudent
environmental infrastructure utility practice, (i) at all times operate the
properties of its Environmental Infrastructure System and any business in
connection therewith in an efficient manner, (ii)


-10-

--------------------------------------------------------------------------------

Table of Contents


maintain its Environmental Infrastructure System in good repair, working order
and operating condition, and (iii) from time to time make all necessary and
proper repairs, renewals, replacements, additions, betterments and improvements
with respect to its Environmental Infrastructure System so that at all times the
business carried on in connection therewith shall be properly and advantageously
conducted.


(h) Records and Accounts. The Borrower shall keep accurate records and accounts
for its Environmental Infrastructure System (the "System Records") separate and
distinct from its other records and accounts (the "General Records"). Such
System Records shall be audited annually by an independent certified public
accountant, which may be part of the annual audit of the General Records of the
Borrower. Such System Records and General Records shall be made available for
inspection by the State at any reasonable time upon prior written notice, and a
copy of such annual audit(s) therefor, including all written comments and
recommendations of such accountant, shall be furnished to the State within 150
days of the close of the fiscal year being so audited or, with the consent of
the State, such additional period as may be provided by law.


(i) Inspections; Information. The Borrower shall permit the State and any party
designated by the State, at any and all reasonable times during construction of
the Project and thereafter upon prior written notice, to examine, visit and
inspect the property, if any, constituting the Project and to inspect and make
copies of any accounts, books and records, including (without limitation) its
records regarding receipts, disbursements, contracts, investments and any other
matters relating thereto and to its financial standing, and shall supply such
reports and information as the State may reasonably require in connection
therewith.


(j) Insurance. The Borrower shall maintain or cause to be maintained, in force,
insurance policies with responsible insurers or self-insurance programs
providing against risk of direct physical loss, damage or destruction of its
Environmental Infrastructure System at least to the extent that similar
insurance is usually carried by utilities constructing, operating and
maintaining Environmental Infrastructure Facilities of the nature of the
Borrower's Environmental Infrastructure System, including liability coverage,
all to the extent available at reasonable cost but in no case less than will
satisfy all applicable regulatory requirements.


(k) Cost of Project. The Borrower certifies that the building cost of the
Project, as listed in Exhibit B hereto and made a part hereof, is a reasonable
and accurate estimation thereof, and it will supply to the State a certificate
from a licensed professional engineer authorized to practice in the State
stating that such building cost is a reasonable and accurate estimation and that
the useful life of the Project exceeds the maturity date of the Borrower Bond.


(l) Delivery of Documents. Concurrently with the delivery of this Loan Agreement
(as previously authorized, executed and attested) at the Loan Closing, the
Borrower will cause to be delivered to the State each of the following items:


(i) an opinion of the Borrower's bond counsel substantially in the form of
Exhibit E hereto; provided, however, that the State may permit portions of such
opinion to be rendered by general counsel to the Borrower and may permit
variances in such opinion from the form set forth in Exhibit E if such variances
are acceptable to the State;


-11-

--------------------------------------------------------------------------------

Table of Contents




(ii) counterparts of this Loan Agreement as previously executed and attested by
the parties hereto;


(iii) copies of those resolutions finally adopted by the board of directors of
the Borrower and requested by the State, including, without limitation, (A) the
resolution of the Borrower authorizing the execution, attestation and delivery
of this Loan Agreement, (B) the Borrower Bond Resolution, as amended and
supplemented as of the date of the Loan Closing, authorizing the execution,
attestation, authentication, sale and delivery of the Borrower Bond to the
State, (C) the resolution of the Borrower confirming the details of the sale of
the Borrower Bond to the State, each of said resolutions of the Borrower being
certified by an Authorized Officer of the Borrower as of the date of the Loan
Closing, (D) the resolution of the BPU approving the issuance by the Borrower of
the Borrower Bond to the State and setting forth any other approvals required
therefor by the BPU, if applicable, and (E) any other Proceedings; and


(iv) the certificates of insurance coverage as required pursuant to the terms of
Section 3.06(c) hereof and such other certificates, documents, opinions and
information as the State may require in Exhibit F hereto, if any.


(m) Execution and Delivery of Borrower Bond. Concurrently with the delivery of
this Loan Agreement at the Loan Closing, the Borrower shall also deliver to the
State the Borrower Bond, as previously executed, attested and, if applicable,
authenticated.


(n) Notice of Material Adverse Change. The Borrower shall promptly notify the
State of any material adverse change in the properties, activities, prospects or
condition (financial or otherwise) of the Borrower or its Environmental
Infrastructure System, or in the ability of the Borrower to make all Loan
Repayments and otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.


(o) Continuing Representations. The representations of the Borrower contained
herein shall be true at the time of the execution of this Loan Agreement and at
all times during the term of this Loan Agreement.


(p) Additional Covenants and Requirements. (i) No later than the Loan Closing
and, if necessary, in connection with the making of the Loan, additional
covenants and requirements have been included in Exhibit F hereto and made a
part hereof. Such covenants and requirements may include, but need not be
limited to, the maintenance of specified levels of Environmental Infrastructure
System rates, the issuance of additional debt of the Borrower and the transfer
of revenues and receipts from the Borrower's Environmental Infrastructure
System. The Borrower agrees to observe and comply with each such additional
covenant and requirement, if any, included in Exhibit F hereto. (ii) Additional
defined terms, covenants, representations and requirements have been included in
Schedule A attached hereto and made a part hereof. Such additional defined
terms, covenants, representations and requirements are incorporated in this Loan
Agreement by reference thereto as if set forth in full herein and the


-12-

--------------------------------------------------------------------------------

Table of Contents


Borrower hereby agrees to observe and comply with each such additional term,
covenant, representation and requirement included in Schedule A as if the same
were set forth in its entirety where reference thereto is made in this Loan
Agreement.


 
 
 
 
 


-13-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE III


LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS


SECTION 3.01. Loan; Loan Term. The State hereby agrees to make the Loan as
described in Exhibit A-2 hereof and to disburse proceeds of the Loan to the
Borrower in accordance with Section 3.02 and Exhibit C hereof, and the Borrower
hereby agrees to borrow and accept the Loan from the State upon the terms set
forth in Exhibit A-2 attached hereto and made a part hereof; provided, however,
that the State shall be under no obligation to make the Loan if (a) at the Loan
Closing, the Borrower does not deliver to the State a Borrower Bond and such
other documents required under Section 2.02(l) hereof, or (b) an Event of
Default has occurred and is continuing under this Loan Agreement. Although the
State intends to disburse proceeds of the Loan to the Borrower at the times and
up to the amounts set forth in Exhibit C to pay a portion of the Cost of the
Project, due to unforeseen circumstances there may not be sufficient Federal
Funds on deposit on any date to make the disbursement in such amount.
Nevertheless, the Borrower agrees that the aggregate principal amount set forth
in Exhibit A-2 hereto shall constitute the initial principal amount of the Loan
(as the same may be adjusted downward in accordance with the definition
thereof), and the State shall have no obligation thereafter to loan any
additional amounts to the Borrower.


The Borrower shall have no legal or equitable interest in the Federal Funds
received by and available to the State or in moneys from repayments of loans
previously made from Federal Funds by the State.


The Borrower shall use the proceeds of the Loan strictly in accordance with
Section 2.01(h) hereof.


The payment obligations created under this Loan Agreement and the obligations to
pay the principal of and other amounts due under the Borrower Bond are each
direct, general, irrevocable and unconditional obligations of the Borrower
payable from any source legally available to the Borrower in accordance with the
terms of and to the extent provided in the Borrower Bond Resolution.


SECTION 3.02. Disbursement of Loan Proceeds. (a) The State shall disburse
Federal Funds earmarked for the Loan to the Borrower in accordance with the
terms hereof. Before each and every disbursement of the proceeds of the Loan by
the State to the Borrower, the Borrower shall in accordance with the procedures
set forth in the Regulations submit to the State a requisition executed by an
Authorized Officer of the Borrower.


(b) The State shall not be under any obligation to disburse any Loan proceeds to
the Borrower under this Loan Agreement, unless:


(i) the Loan Closing shall have occurred on the date established therefor by the
State;


-14-

--------------------------------------------------------------------------------

Table of Contents


(ii) there shall be Federal Funds available from time to time to fund the Loan,
as determined solely by the State;


(iii) in accordance with the "New Jersey Environmental Infrastructure Trust
Act", P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1 et seq.), and the
Regulations, the Borrower shall have timely applied for, shall have been awarded
and, prior to or simultaneously with the Loan Closing, shall have closed a Trust
Loan for a portion of the Allowable Costs (as defined in such Regulations) of
the Project in an amount not in excess of the amount of Allowable Costs of the
Project financed by the Loan from the State, plus the amount of: (i) capitalized
interest during the Project construction period, if any, (ii) the cost of
funding reserve capacity for the Project, if any, as well as that portion of the
Debt Service Reserve Fund (as defined in the Trust Loan Agreement) attributable
to the cost of funding such reserve capacity for the Project, and (iii) certain
issuance expenses related thereto, including, if applicable, a municipal bond
insurance policy premium;


(iv) the Borrower shall have on hand moneys to pay for the greater of (A) that
portion of the total cost of the Project that is not eligible to be funded from
the Loan or the Trust Loan, or (B) that portion of the total cost of the Project
that exceeds the actual amounts of the loan commitments made by the State and
the Trust, respectively, for the Loan and the Trust Loan; and


(v) no Event of Default nor any event that, with the passage of time or service
of notice or both, would constitute an Event of Default shall have occurred and
be continuing hereunder.


SECTION 3.03. Amounts Payable. (a) The Borrower shall repay the Loan at
zero-interest in principal installments payable to the Trustee semiannually on
the Principal Payment Dates, in accordance with the schedule set forth in
Exhibit A-2 attached hereto and made a part hereof, as the same may be amended
or modified by the State, in particular, without limitation, to make any
adjustments to the amount of the Loan in accordance with the definition thereof;
provided, however, that the amount of any reduction in the principal amount of
the Loan pursuant to N.J.A.C. 7:22-3.26 shall be credited to the principal
payments set forth in Exhibit A-2 in inverse order of their maturity. The
obligations of the Borrower under the Borrower Bond shall be deemed to be
amounts payable under this Section 3.03. Each payment made to the Trustee
pursuant to the Borrower Bond shall be deemed to be a credit against the
corresponding obligation of the Borrower under this Section 3.03, and any such
payment made to the Trustee shall fulfill the Borrower's obligation to pay such
amount hereunder and under the Borrower Bond. Each payment made to the Trustee
pursuant to this Section 3.03 shall be applied to the principal of the Loan.


(b) In addition to the principal payments on the Loan required by subsection (a)
of this Section 3.03, the Borrower shall pay a late charge for any such payment
that is received by the Trustee later than the tenth (10th) day following its
due date in an amount equal to the greater of twelve percent (12%) per annum or
the Prime Rate plus one half of one percent per annum on


-15-

--------------------------------------------------------------------------------

Table of Contents


such late payment from its due date to the date actually paid; provided,
however, that such late charge payable on the Loan shall not be in excess of the
maximum interest rate permitted by law.


(c) In addition to the Loan Repayments payable under subsections (a) and (b) of
this Section 3.03, the Borrower shall pay one-half of the Administrative Fee, if
any, to the Trustee semiannually on each Principal Payment Date, commencing with
the first Principal Payment Date subsequent to the Loan Closing.


SECTION 3.03A. Amounts on Deposit in Project Loan Account after Completion of
Draw Schedule. (a) If, on the date which is one hundred eighty (180) days
following the final date for which a disbursement of Loan proceeds is scheduled
to be made pursuant to Exhibit C hereto, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower must provide to the Trust and the
Department a certificate of an Authorized Officer of the Borrower (i) stating
that the Borrower has not yet completed the Project, (ii) stating that the
Borrower intends to complete the Project, (iii) setting forth the amount of
remaining Loan Proceeds required to complete the Project, and (iv) providing a
revised draw schedule, in a form similar to Exhibit C hereto and approved by the
Department.


(b) If, on the date which is one hundred eighty (180) days following the final
date for which a disbursement of Loan proceeds is scheduled to be made pursuant
to a revised draw schedule certified to the Trust and the Department in
accordance with Section 3.03A(a) hereof, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower must provide to the Trust and the
Department a certificate of an Authorized Officer of the Borrower (i) stating
that the Borrower has not yet completed the Project, (ii) stating that the
Borrower intends to complete the Project, (iii) setting forth the amount of
remaining Loan Proceeds required to complete the Project, and (iv) providing a
revised draw schedule, in a form similar to Exhibit C hereto and approved by the
Department.


(c) If the Borrower fails to provide the certificate described in paragraphs (a)
or (b) of this Section 3.03A, when due, or if such certificate states that the
Borrower does not require all or any portion of the amount on deposit in the
Project Loan Account to complete the Project, such amounts on deposit in the
Project Loan Account which are not certified by an Authorized Officer of the
Borrower as being required to complete the Project (“Excess Project Funds”)
shall be applied as follows:


(i) If the Excess Project Funds are less than or equal to the greater of (A)
$250,000 or (B) the amount of Loan Repayments due from the Borrower to the Trust
in the next succeeding calendar year, the Excess Project Funds shall be applied
by the Trust toward the Borrower’s obligation to make the Loan Repayments next
coming due; or


(ii) If the Excess Project Funds are greater than the greater of (A) $250,000 or
(B) the amount of Loan Repayments due from the Borrower to the Trust in the next
succeeding calendar year, the Excess Project Funds shall be applied by the Trust
as a prepayment of the Borrower’s Loan Repayments, and shall be applied to the
principal payments (including premium, if any) on the Loan in inverse order of
their maturity.


-16-

--------------------------------------------------------------------------------

Table of Contents


SECTION 3.04. Unconditional Obligations. The obligation of the Borrower to make
the Loan Repayments and all other payments required hereunder and the obligation
to perform and observe the other duties, covenants, obligations and agreements
on its part contained herein shall be absolute and unconditional, and shall not
be abated, rebated, set-off, reduced, abrogated, terminated, waived, diminished,
postponed or otherwise modified in any manner or to any extent whatsoever while
any Loan Repayments remain unpaid, for any reason, regardless of any
contingency, act of God, event or cause whatsoever, including (without
limitation) any acts or circumstances that may constitute failure of
consideration, eviction or constructive eviction, the taking by eminent domain
or destruction of or damage to the Project or Environmental Infrastructure
System, commercial frustration of the purpose, any change in the laws of the
United States of America or of the State or any political subdivision of either
or in the rules or regulations of any governmental authority, any failure of the
State to perform and observe any agreement, whether express or implied, or any
duty, liability or obligation arising out of or connected with the Project or
this Loan Agreement, or any rights of set-off, recoupment, abatement or
counterclaim that the Borrower might otherwise have against the State, the
Trustee or any other party or parties; provided, however, that payments
hereunder shall not constitute a waiver of any such rights. The Borrower shall
not be obligated to make any payments required to be made by any other Borrowers
under separate Loan Agreements.


SECTION 3.05. Loan Agreement to Survive Loan. The Borrower acknowledges that its
duties, covenants, obligations and agreements set forth in Sections 3.06(a) and
(b) hereof shall survive the payment in full of the Loan.


SECTION 3.06. Disclaimer of Warranties and Indemnification. (a) The Borrower
acknowledges and agrees that: (i) the State does not make any warranty or
representation, either express or implied, as to the value, design, condition,
merchantability or fitness for particular purpose or fitness for any use of the
Environmental Infrastructure System or the Project or any portions thereof or
any other warranty or representation with respect thereto; (ii) in no event
shall the State or its agents be liable or responsible for any incidental,
indirect, special or consequential damages in connection with or arising out of
this Loan Agreement or the Project or the existence, furnishing, functioning or
use of the Environmental Infrastructure System or the Project or any item or
products or services provided for in this Loan Agreement; and (iii) to the
fullest extent permitted by law, the Borrower shall indemnify and hold the State
harmless against, and the Borrower shall pay any and all, liability, loss, cost,
damage, claim, judgment or expense of any and all kinds or nature and however
arising and imposed by law, which the State may sustain, be subject to or be
caused to incur by reason of any claim, suit or action based upon personal
injury, death or damage to property, whether real, personal or mixed, or upon or
arising out of contracts entered into by the Borrower, the Borrower's ownership
of the Environmental Infrastructure System or the Project, or the acquisition,
construction or installation of the Project.


(b) It is mutually agreed by the Borrower and the State that the State and its
commissioners, officers, agents, servants or employees shall not be liable for,
and shall be indemnified and saved harmless by the Borrower in any event from,
any action performed under this Loan Agreement and any claim or suit of
whatsoever nature, except in the event of loss or damage resulting from their
own negligence or willful misconduct.


-17-

--------------------------------------------------------------------------------

Table of Contents


(c) In connection with its obligation to provide the insurance required under
Section 2.02(j) hereof: (i) the Borrower shall include, or cause to be included,
the State and its employees and officers as additional "named insureds" on (A)
any certificate of liability insurance procured by the Borrower (or other
similar document evidencing the liability insurance coverage procured by the
Borrower) and (B) any certificate of liability insurance procured by any
contractor or subcontractor for the Project, and from the later of the date of
the Loan Closing or the date of the initiation of construction of the Project
until the date the Borrower receives the written certificate of Project
completion from the State, the Borrower shall maintain said liability insurance
covering the State and said employees and officers in good standing; and (ii)
the Borrower shall include the State as an additional "named insured" on any
certificate of insurance providing against risk of direct physical loss, damage
or destruction of the Environmental Infrastructure System, and during the Loan
Term the Borrower shall maintain said insurance covering the State in good
standing.


The Borrower shall provide the State with a copy of each of any such original,
supplemental, amendatory or reissued certificates of insurance (or other similar
documents evidencing the insurance coverage) required pursuant to this Section
3.06(c).


SECTION 3.07. Option to Prepay Loan Repayments. The Borrower may prepay the Loan
Repayments, in whole or in part, upon not less than ninety (90) days' prior
written notice to the State; provided, however, that, with respect to any
prepayment other than those required by Section 3.03A hereof, any such full or
partial prepayment may only be made (i) if the Borrower is not then in arrears
on its Trust Loan, (ii) if the Borrower is contemporaneously making a full or
partial prepayment of the Trust Loan such that, after the prepayment of the Loan
and the Trust Loan, the Trust gives its consent required under Section 3.07(iii)
of the Trust Loan Agreement, and (iii) upon the prior written approval of the
State. Prepayments shall be applied to the principal payments on the portion of
the Loan to be prepaid in inverse order of their maturity.


SECTION 3.08. Priority of Loan and Trust Loan. (a) The Borrower hereby agrees
that, to the extent allowed by law, including, without limitation, the
appropriations act of the New Jersey State Legislature authorizing the
expenditure of Trust bond proceeds to finance a portion of the Cost of the
Project, or the Borrower Bond Resolution, any loan repayments then due and
payable on the Borrower's Trust Loan, including, without limitation, any
administrative fees and any late payment charges then due and payable under the
Trust Loan Agreement, shall be satisfied by the Borrower before any Loan
Repayments then due and payable hereunder on the Loan shall be satisfied by the
Borrower.


(b) The Borrower hereby acknowledges that in the event the Borrower fails or is
unable to pay promptly to the Trust in full any loan repayments on the Trust
Loan, then any Loan Repayments paid by the Borrower on the Loan under this Loan
Agreement and received by the Trustee during the time of any such loan repayment
deficiency under the Trust Loan Agreement shall be applied by the Trustee first
to satisfy such Trust Loan Agreement loan repayment deficiency as a credit
against the obligations of the Borrower to make loan repayments of that portion
of interest under the Trust Loan Agreement that is allocable to the interest
payable on the Trust Bonds (as defined in the Trust Loan Agreement) and to make
payments of that portion of interest under the bond or note issued by the
Borrower to the Trust that is allocable to the interest


-18-

--------------------------------------------------------------------------------

Table of Contents


payable on the Trust Bonds, second, to the extent available, to make loan
repayments of principal under the Trust Loan Agreement and payments of principal
on the bond or note issued by the Borrower to the Trust pursuant to the Trust
Loan Agreement, third, to the extent available, to the payment of the
administrative fee payable under the Trust Loan Agreement and to make payments
of that portion of interest under the bond or note issued by the Borrower to the
Trust that is allocable to the administrative fee payable under the Trust Loan
Agreement, fourth, to the extent available, to the payment of late charges
payable under the Trust Loan Agreement and to make payments of that portion of
interest under the bond or note issued by the Borrower to the Trust that is
allocable to the late charges payable under the Trust Loan Agreement, and
finally, to the extent available, to make Loan Repayments on the Loan.


(c) The Borrower hereby further acknowledges that any Loan Repayments paid by
the Borrower on the Loan under this Loan Agreement shall be applied according to
the provisions of the Master Program Trust Agreement.


SECTION 3.09. Approval of the New Jersey State Treasurer. The Borrower and the
State hereby acknowledge that prior to or simultaneously with the Loan Closing
the New Jersey State Treasurer, in satisfaction of the requirements of Section
9a of the Act, issued the “Certificate of the New Jersey State Treasurer
Regarding the Approval of the Trust Loan and the Fund Loan” (the “Treasurer’s
Certificate”). Pursuant to the terms of the Treasurer’s Certificate, the New
Jersey State Treasurer approved the Loan and the terms and conditions thereof as
established by the provisions of this Loan Agreement.




-19-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE IV


ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND


SECTION 4.01. Assignment and Transfer by State. The Borrower hereby approves and
consents to any assignment or transfer of this Loan Agreement and the Borrower
Bond that the State deems to be necessary in connection with the environmental
infrastructure loan program of the State under the Regulations.


SECTION 4.02. Assignment by Borrower. Neither this Loan Agreement nor the
Borrower Bond may be assigned by the Borrower for any reason, unless the
following conditions shall be satisfied: (i) the State shall have approved said
assignment in writing; (ii) the assignee shall have expressly assumed in writing
the full and faithful observance and performance of the Borrower's duties,
covenants, obligations and agreements under this Loan Agreement and, to the
extent permitted under applicable law, the Borrower Bond; and (iii) immediately
after such assignment, the assignee shall not be in default in the observance or
performance of any duties, covenants, obligations or agreements of the Borrower
under this Loan Agreement or the Borrower Bond.


-20-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE V


EVENTS OF DEFAULT AND REMEDIES


SECTION 5.01. Events of Default. If any of the following events occur, it is
hereby defined as and declared to be and to constitute an "Event of Default":


(a) failure by the Borrower to pay, or cause to be paid, any Loan Repayment
required to be paid hereunder when due, which failure shall continue for a
period of fifteen (15) days;


(b) failure by the Borrower to make, or cause to be made, any required payments
of principal, redemption premium, if any, and interest on any bonds, notes or
other obligations of the Borrower issued under the Borrower Bond Resolution
(other than the Loan and the Borrower Bond) or otherwise secured by all or a
portion of the property pledged under the Borrower Bond Resolution, after giving
effect to the applicable grace period;


(c) failure by the Borrower to pay, or cause to be paid, any late charges
incurred hereunder or any portion thereof when due or to observe and perform any
duty, covenant, obligation or agreement on its part to be observed or performed
under this Loan Agreement, other than as referred to in subsection (a) of this
Section 5.01 or other than the obligations of the Borrower contained in Section
2.02(d)(ii) hereof and in Exhibit F hereto, which failure shall continue for a
period of thirty (30) days after written notice, specifying such failure and
requesting that it be remedied, is given to the Borrower by the State, unless
the State shall agree in writing to an extension of such time prior to its
expiration; provided, however, that if the failure stated in such notice is
correctable but cannot be corrected within the applicable period, the State may
not unreasonably withhold its consent to an extension of such time up to 120
days from the delivery of the written notice referred to above if corrective
action is instituted by the Borrower within the applicable period and diligently
pursued until the Event of Default is corrected;


(d) any representation made by or on behalf of the Borrower contained in this
Loan Agreement, or in any instrument furnished in compliance with or with
reference to this Loan Agreement or the Loan, is false or misleading in any
material respect;


(e) a petition is filed by or against the Borrower under any federal or state
bankruptcy or insolvency law or other similar law in effect on the date of this
Loan Agreement or thereafter enacted, unless in the case of any such petition
filed against the Borrower such petition shall be dismissed within thirty (30)
days after such filing and such dismissal shall be final and not subject to
appeal; or the Borrower shall become insolvent or bankrupt or shall make an
assignment for the benefit of its creditors; or a custodian (including, without
limitation, a receiver, liquidator or trustee) of the Borrower or any of its
property shall be appointed by court order or take possession of the Borrower or
its property or assets if such order remains in effect or such possession
continues for more than thirty (30) days;


(f) the Borrower shall generally fail to pay its debts as such debts become due;
and


-21-

--------------------------------------------------------------------------------

Table of Contents


(g) failure of the Borrower to observe or perform such additional duties,
covenants, obligations, agreements or conditions as are required by the State
and specified in Exhibit F attached hereto and made a part hereof.


SECTION 5.02. Notice of Default. The Borrower shall give the State prompt
telephonic notice of the occurrence of any Event of Default referred to in
Section 5.01(d) or (e) hereof and of the occurrence of any other event or
condition that constitutes an Event of Default at such time as any senior
administrative or financial officer of the Borrower becomes aware of the
existence thereof.


SECTION 5.03. Remedies on Default. Whenever an Event of Default referred to in
Section 5.01 hereof shall have occurred and be continuing, the State shall have
the right to take whatever action at law or in equity may appear necessary or
desirable to collect the amounts then due and thereafter to become due hereunder
or to enforce the observance and performance of any duty, covenant, obligation
or agreement of the Borrower hereunder.


In addition, if an Event of Default referred to in Section 5.01(a) hereof shall
have occurred and be continuing, the State shall, to the extent allowed by
applicable law, have the right to declare all Loan Repayments and all other
amounts due hereunder (including, without limitation, payments under the
Borrower Bond) to be immediately due and payable, and upon notice to the
Borrower the same shall become due and payable without further notice or demand.


SECTION 5.04. Attorneys' Fees and Other Expenses. The Borrower shall on demand
pay to the State the reasonable fees and expenses of attorneys and other
reasonable expenses (including, without limitation, the reasonably allocated
costs of in-house counsel and legal staff) incurred by the State in the
collection of Loan Repayments or any other sum due hereunder or in the
enforcement of the observation or performance of any other duties, covenants,
obligations or agreements of the Borrower upon an Event of Default.


SECTION 5.05. Application of Moneys. Any moneys collected by the State pursuant
to Section 5.03 hereof shall be applied (a) first to pay any attorneys' fees or
other fees and expenses owed by the Borrower pursuant to Section 5.04 hereof,
(b) second, to the extent available, to pay principal due and payable on the
Loan, (c) third, to the extent available, to pay any other amounts due and
payable hereunder, and (d) fourth, to the extent available, to pay principal on
the Loan and other amounts payable hereunder as such amounts become due and
payable.


SECTION 5.06. No Remedy Exclusive; Waiver; Notice. No remedy herein conferred
upon or reserved to the State is intended to be exclusive, and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Loan Agreement or now or hereafter existing at law or in equity. No delay
or omission to exercise any right, remedy or power accruing upon any Event of
Default shall impair any such right, remedy or power or shall be construed to be
a waiver thereof, but any such right, remedy or power may be exercised from time
to time and as often as may be deemed expedient. In order to entitle the State
to exercise any remedy reserved to it in this Article V, it shall not be
necessary to give any notice other than such notice as may be required in this
Article V.


-22-

--------------------------------------------------------------------------------

Table of Contents




SECTION 5.07. Retention of State's Rights. Notwithstanding any assignment or
transfer of this Loan Agreement pursuant to the provisions hereof, or anything
else to the contrary contained herein, the State shall have the right upon the
occurrence of an Event of Default to take any action, including (without
limitation) bringing an action against the Borrower at law or in equity, as the
State may, in its discretion, deem necessary to enforce the obligations of the
Borrower to the State pursuant to Section 5.03 hereof.
 
 


-23-

--------------------------------------------------------------------------------

Table of Contents


ARTICLE VI


MISCELLANEOUS


SECTION 6.01. Notices. All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when hand
delivered or mailed by registered or certified mail, postage prepaid, to the
Borrower at the address specified in Exhibit A-1 attached hereto and made a part
hereof and to the State and the Trustee at the following addresses:


(a)     State:


New Jersey Department of Environmental Protection
Municipal Finance and Construction Element
401 East State Street - 3rd Floor
Trenton, New Jersey 08625-0425
Attention: Assistant Director


New Jersey Department of the Treasury
Office of Public Finance
State Street Square - 5th Floor
Trenton, New Jersey 08625-0002
Attention: Director


(b)     Trustee:


U.S. Bank National Association
21 South Street, 3rd Floor
Morristown, New Jersey 07960
Attention: Corporate Trust Department


Any of the foregoing parties may designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent by
notice in writing given to the others.


SECTION 6.02. Binding Effect. This Loan Agreement shall inure to the benefit of
and shall be binding upon the State and the Borrower and their respective
successors and assigns.


SECTION 6.03. Severability. In the event any provision of this Loan Agreement
shall be held illegal, invalid or unenforceable by any court of competent
jurisdiction, such holding shall not invalidate, render unenforceable or
otherwise affect any other provision hereof.


SECTION 6.04. Amendments, Supplements and Modifications. This Loan Agreement may
not be amended, supplemented or modified without the prior written consent of
the State and the Borrower.


-24-

--------------------------------------------------------------------------------

Table of Contents


SECTION 6.05. Execution in Counterparts. This Loan Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


SECTION 6.06. Applicable Law and Regulations. This Loan Agreement shall be
governed by and construed in accordance with the laws of the State, including
the Regulations, which Regulations are, by this reference thereto, incorporated
herein as part of this Loan Agreement.


SECTION 6.07. Consents and Approvals. Whenever the written consent or approval
of the State shall be required under the provisions of this Loan Agreement, such
consent or approval may only be given by the State.


SECTION 6.08. Captions. The captions or headings in this Loan Agreement are for
convenience only and shall not in any way define, limit or describe the scope or
intent of any provisions or sections of this Loan Agreement.


SECTION 6.09. Further Assurances. The Borrower shall, at the request of the
State, authorize, execute, attest, acknowledge and deliver such further
resolutions, conveyances, transfers, assurances, financing statements and other
instruments as may be necessary or desirable for better assuring, conveying,
granting, assigning and confirming the rights, security interests and agreements
granted or intended to be granted by this Loan Agreement and the Borrower Bond.







-25-

--------------------------------------------------------------------------------

Table of Contents




IN WITNESS WHEREOF, the State and the Borrower have caused this Loan Agreement
to be executed, sealed and delivered as of the date first above written.



 
THE STATE OF NEW JERSEY,
 
ACTING BY AND THROUGH THE
 
NEW JERSEY DEPARTMENT OF
 
ENVIRONMENTAL PROTECTION
     
[SEAL]
           
/s/
Lisa P. Jackson
ATTEST:
 
Lisa P. Jackson
   
Commissioner, Department of
   
Environmental Protection



/s/ Stanley V. Cach, Jr.
Stanley V. Cach, Jr. P.E., P.P.
Assistant Director,
Municipal Finance and Construction Element,
Department of Environmental Protection





 
MIDDLESEX WATER COMPANY
     
[SEAL]
           
/s/
Dennis W. Doll
ATTEST:
 
Authorized Officer
     





/s/ Kenneth J. Quinn
Authorized Officer
 
 
G-1



